Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1, 9, 10, 13 and 14, the prior art does not disclose “…a plurality of control units … a communication state acquisition unit that acquires a communication state of another control unit of the control units through the communication line… a detection unit that detects an abnormality of the other control unit based on the communication state… a suppression unit that suppresses an operation of the other control unit for which an abnormality is detected “in combination with the remaining limitations of independent claims 1, 9, 10, 13 and 14. Dependent claims 2-8, 11-12 are also allowed
The examiner found NOMURA (US 2015/0035492 A1, hereinafter NOMURA) and OYAMA (US 2008/0183361 A1, hereinafter OYAMA) to be the closest prior art of record.
NOMURA discloses a battery charger for a plurality of parallel connected batteries, each charger comprising a control unit, wherein the plurality of control units share information via a communication line. OYAMA discloses a controller for an inverter, the controller comprising a plurality of CPU units sharing a communication line, wherein when abnormality in one of the CPUs is detected, that CPU is disconnected from the communication line and other CPUs take over the operation of controlling output to the motors. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859